Citation Nr: 0927458	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on the need 
for aid and attendance of another person or based on 
housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


Appellant 



ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

The veteran appeared and testified at a hearing held before a 
Decision Review Officer at the RO in August 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In response to the October 2006 Supplemental Statement of the 
Case, the Veteran submitted a statement in support of his 
claim for a special monthly pension.  Specifically he 
contended that the VA examiner made various false conclusions 
based on his comment that the Veteran was carrying a one-tip 
cane with a very used rubber tip although he was in a 
wheelchair that invalidate his doctor's opinion.  The Board 
notes that the claims file contains private treatment records 
from September 2005 to June 2006 in which the Veteran's 
private doctor states that the Veteran is housebound and only 
goes out for medical appointments. 

Review of the record reveals that the Supplemental Statement 
of the Case (SSOC) issued in October 2006 did not consider 
these private treatment records in adjudicating the Veteran's 
claim, but rather only identified as considered a September 
8, 2005 Nerve Conduction Velocity Study and an MRI of the 
cervical spine dated November 7, 2005.  Moreover, the Board 
notes that the claims file also contains VA outpatient 
treatment records from August 2003 to November 2005 that were 
not considered.  Thus, the Board finds that the Veteran's 
claim has not been considered on all the evidence of record, 
and remand is necessary to afford him all due process.

Furthermore, the December 2006 statement submitted by the 
Veteran has not been considered in adjudicating the Veteran's 
claim.  This evidence was submitted with a limited waiver of 
RO jurisdiction dated in July 2009.  See 38 C.F.R. 
§ 20.1304(c).  VA regulations provide that upon receipt of 
additional pertinent evidence after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued and before the appeal is certified to the Board 
of Veterans' Appeals and the appellate record is transferred 
to the Board, the agency of original jurisdiction will 
furnish the veteran and his representative a Supplemental 
Statement of the Case.  See 38 C.F.R. § 19.31; see also 
38 C.F.R. § 20.1304 (waiver of agency of original 
jurisdiction review of evidence submitted directly to the 
Board may be waived after a case has been certified to the 
Board).  However, no  Supplemental Statement of the Case 
(SSOC) was issued after the RO's receipt of the aforesaid 
evidence.  

Thus, on remand, the above-referenced evidence should be 
considered and the Veteran's claim readjudicated.  If the 
claim is not resolved to the Veteran's satisfaction on 
remand, the SSOC issued, before the case is returned to the 
Board, must address the evidence obtained after the 
Supplemental Statement of the Case was issued.  See 38 C.F.R. 
§ 19.31.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Readjudicate the issue on appeal in light of 
the evidence of record not previously 
considered, to wit, private treatment 
records from September 2005 to June 2006, VA 
outpatient treatment records from August 
2003 to November 2005, and the Veteran's 
statement received in December 2006.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



